Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.
 
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 15, 17 and 19 require determining whether sub-block based temporal motion vector prediction (TMVP) is disabled for coding due to a TMVP mode being disabled at a video segment level, wherein the sub-block TMVP is used to generate a subblock merge candidate list and a TMVP is used in the construction of a different merge candidate list, the subblock candidate list including affine merge candidates and excluding TMVP candidates, and the merge candidate list including spatial, temporal, history based and pairwise merge candidates and excluding subblock candidates. 
The closest prior arts are Han, Hannuksea, Laroche, and Chen. Han discloses performing TMVP if enabled and that TMVP includes both traditional TMVP and sub-block based TMVP. Hannuksela discloses that TMVP may be enabled or disabled at various video levels. Laroche discloses generating a 
However, none of the cited arts discloses disabling sub-block TMVP due to regular TMVP being disabled where the sub-block TMVP and regular TVMP are separate prediction modes using different candidate lists as required by the independent claims and as argued by the applicant (Remarks of 12/13/2021 pgs. 4-6).  
	Claims 2-14, 16, 18 and 20 depend from claims 1, 15, 17 and 19 respectively and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEREMIAH C HALLENBECK-HUBER/              Primary Examiner, Art Unit 2423